UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to 333-141035 (Commission file number) SPUR RANCH, INC. FORMERLY KNOWN AS NEW GREEN TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Florida 88-0409143 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 500 N. Capital of Texas Hwy Building 3, Ste 100 Austin, Texas 78746 (Address of principal executive offices) (Zip Code) (512) 355-1077 (Registrant'stelephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:as ofJuly 30, 2010, there were140,262,855 common shares outstanding before the 1:3,500 stock split, with an anticipated effective date of August 20, 2010, the issued and outstanding common shares as adjusted for this split are 40,075. Transitional Small Business Disclosure Format (Check one): Yeso No x Documents Incorporated by Reference: None 1 Table of Contents Page PART I FINANCIAL INFORMATION 4 Item 1 Financial Statements 4 BALANCE SHEETS as of June 30, 2010 (Unaudited) and December 31, 2009 4 STATEMENTS OF OPERATIONS For the three and six months endedJune 30, 2010 and 2009 (Unaudited) 5 STATEMENTS OF CASH FLOWS For the six months ended June 30, 2010 and 2009 (Unaudited) 6 Notes to Financial Statements 7 Item 2 Management's Discussion and Analysisof Financial Condition and Results ofOperations 17 Item 3 Quantitative and Qualitative Disclosures about Market Risk 23 Item 4T Controls and Procedures 24 PART II OTHER INFORMATION 25 Item 6 Exhibits 25 SIGNATURES 25 2 Forward looking statements We are including the following cautionary statement in this Form 10-Q to make applicable and take advantage of the safe harbor provision of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by, or on behalf of, Spur Ranch, Inc. formerly known as New Green Technologies (“New Green”, “Spur” or the "Company”). Forward-looking statements include statements concerning plans, objectives, goals, strategies, expectations, future events or performance and underlying assumptions and other statements that are other than statements of historical facts. The statements contained herein and other information contained in this report may be based, in part, on management's estimates, projections, plans and judgments. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or those anticipated. In this report, the words "anticipates", "believes", "expects", "intends", "future", "plans", "targets" and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on the forward-looking statements contained herein. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that may arise after the date hereof. Our expectations, beliefs and projections are expressed in good faith and are believed to have a reasonable basis, including without limitations, management's examination of historical operating trends, data contained in our records and other data available from third parties, but there can be no assurance that management's expectations, beliefs or projections will result or be achieved or accomplished. In addition to other factors and matters discussed elsewhere herein, the following are important factors that could cause actual results to differ materially from those discussed in the forward-looking statements: our dependence on limited cash resources, dependence on certain key personnel within the Company, and the ability to raise additional capital; our ability to obtain acceptable forms and amounts of financing; the demand for, and price level of, our products and services; competitive factors; the ability to mitigate concentration of business in a small number of customers; the evolving industry and technology standards; the ability to protect proprietary technology; and our ability to efficiently manage our operations. Accordingly, actual results may differ, possibly materially, from the predictions contained herein. 3 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SPUR RANCH, INC. Formerly Known As New Green Technologies, Inc. BALANCE SHEETS (A Development Stage Company) (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS Cash and Cash Equivalents $ $ Total Current Assets PROPERTY AND EQUIPMENT Computers and Equipment, net CAVD Unit, net BORS/Plasma Equipment, net Total Property and Equipment OTHER ASSETS CAVD Technology 1 Plasma/BORS Technology 2 New Green Technology 1 Total Other Assets 4 Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ $ Accrued Liabilities Current PortionNotes Payable – Related Parties Accrued Interest – Related Party Total Current Liabilities OTHER LIABILITIES Notes Payable: Related Parties Other Due to Related Parties Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT) Common Stock, $.001 par value, 200,000,000 Shares Authorized 40,075 and 28,298 Issued and Outstanding Respectively Preferred Stock, $.001 par value, 70,000,000 Shares Authorized 29,517 Issued and Outstanding 29 29 Additional Paid - in Capital Total Capital Stock Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities & Equity (Deficit) $ $ See accompanying notes tofinancial statements which are an integral part of these financial statements. 4 SPUR RANCH, INC. Formerly Known As New Green Technologies, Inc. UNAUDITED STATEMENTS OF OPERATIONS (A Development Stage Company) Three Months ended June 30, 2010 Three Months ended June 30, 2009 Six Months ended June 30, 2010 Six Months ended June 30, 2009 Accumulated from Date of Inception through June 30, 2010 Net Sales $
